IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,826-02


                    EX PARTE QUIRINO MACHIN SANCHEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-1624-10-J-(1) IN THE 430TH DISTRICT COURT
                           FROM HIDALGO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

marihuana and sentenced to ten years’ imprisonment. The Thirteenth Court of Appeals affirmed his

conviction. Sanchez v. State, No. 13-10-00619-CR (Tex. App.—Corpus Christi–Edinburg Nov. 22,

2011) (not designated for publication).

        Applicant contends, among other things, that appellate counsel rendered ineffective

assistance. On July 30, 2014, we dismissed this application. See TEX . R. APP . P. 73.1. We now

withdraw that dismissal and deny this application. Based on our own independent review of the
                                                                                   2

record, we conclude that Applicant’s claims are without merit. Relief is denied.

Filed: January 28, 2015
Do not publish